DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner amended claims 15-20 to overcome a potential 101 rejection. The applicant’s attorney Samir Bhavsar Reg. No. 41617 accepted the examiner’s amendment.

Amended Claim 15
15. A non-transitory computer readable medium storing computer instructions, wherein the computer instructions when executed by a processor causes the processor to:
receive a first frame from a sensor, wherein the sensor configured to capture  frames of a global plane for at least a portion of a space, wherein:
the global plane represents (x,y) coordinates for the at least a portion of the space;
each frame comprises a plurality of pixels; and 
each pixel from the plurality of pixels is associated with a pixel location comprising a pixel row and a pixel column;
identify a first pixel location within the first frame;
identify a second pixel location within the first frame;
determine a first (x,y) coordinate by applying a homography to the first pixel location, wherein:
the homography is associated with the sensor; and
the homography comprises coefficients that translate between pixel locations in a frame and (x,y) coordinates in the global plane;
determine a second (x,y) coordinate by applying the homography to the second pixel location;
determine an estimated distance between the first (x,y) coordinate and the second (x,y) coordinate;
determine an actual distance;
determine a distance difference between the estimated distance and the actual distance;
compare the distance difference to a difference threshold level; and
recompute the homography in response to determining that the distance difference exceeds the difference threshold level.

Amended Claim 16
16. The non-transitory computer readable medium of claim 15, wherein: 
the first pixel location corresponds with a first marker; and 
the second pixel location corresponds with a second marker.

Amended Claim 17
17. The non-transitory computer readable medium of claim 15, wherein the sensor is further configured to capture depth information.

Amended Claim 18
18. The non-transitory computer readable medium of claim 15, wherein: 
identifying the first pixel location within the first frame comprises detecting a first marker within the first frame; and
the first pixel location corresponds with a location of the first marker within the first frame.

Amended Claim 19
19. The non-transitory computer readable medium of claim 15, wherein the global plane is parallel with a floor of the space.

Amended Claim 20
20. The non-transitory computer readable medium of claim 15, wherein recomputing the homography comprises:
receiving a third (x,y) coordinate identifying a first x-value and a first y-value in the global plane where a first marker is located in the space, wherein the first marker is a first object identifying a first location in the space;
receiving a fourth (x,y) coordinate identifying a second x-value and a second y-value in the global plane where a second marker is located in the space, wherein the second marker is a second object identifying a second location in the space;
receiving a second frame from the sensor;
identifying the first marker and the second marker within the second frame;
determining a third pixel location in the second frame for the first marker, wherein the third pixel location comprises a first pixel row and a first pixel column of the second frame;
determining a fourth pixel location in the second frame for the second marker, wherein the fourth pixel location comprises a second pixel row and a second pixel column of the second frame; and
recomputing the homography based on the third (x,y) coordinate, the fourth (x,y) coordinate, the third pixel location, and the fourth pixel location. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to an object tracking system. 
The following is an examiner's statement of reasons for allowance: The present invention is directed towards an object tracking system that determines a first (x,y) coordinate by applying the homography to the first pixel location; determines a second (x,y) coordinate by applying the homography to the second pixel location; determines an estimated distance between the first (x,y) coordinate and the second (x,y) coordinate; determines an actual distance; determines a distance difference between the estimated distance and the actual distance; compares the distance difference to a difference threshold level; and recomputes the homography in response to determining that the distance difference exceeds the difference threshold level.
The closest prior art, Krishnamoorthy et al. (US 2016/0307047) and Suzuki (US 2011/0254942) are related systems.  Krishnamoorthy teaches homography matrix algorithm to perform a direct linear transformation of the set of pixel coordinates to the set of global coordinates (see para. 0059, 0134). Suzuki teaches homography matrix is a coordinate transformation matrix between two cameras that image the same point of an inspection object (see para. 0042-0049).

However, Krishnamoorthy and Suzuki fail to address:
“determine a first (x,y) coordinate by applying the homography to the first pixel location;
determine a second (x,y) coordinate by applying the homography to the second pixel location; determine an estimated distance between the first (x,y) coordinate and the second (x,y) coordinate;
determine an actual distance;
determine a distance difference between the estimated distance and the actual distance;
compare the distance difference to a difference threshold level; and
recompute the homography in response to determining that the distance difference exceeds the difference threshold level.”

Conclusion

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663